The petitions for referendum were filed pursuant to the provisions of Section 5 of Article XVIII of the state Constitution, which provides in substance that an ordinance such as that in question shall not go into effect until 30 days from its passage, and that if within such period a petition signed by ten per cent of the electors of the municipality is filed with the executive authority thereof demanding referendum on such ordinance, it shall not take effect until submitted to the electors and approved by a majority of those voting thereon. It provides further that the submission of such question shall be governed by the provisions of Section 8 of Article XVIII of the Constitution. That section directs that "The legislative authority of any city or village * * * upon petition of ten per centum of the electors shall forthwith, provide by ordinance for the submission to the electors, of the question * * *."
Here requisite petitions were duly filed with the mayor on April 20, 1940, that being within the 30-day period after the passage of the ordinance in question, and were transmitted to the council on April 29 by the mayor, together with the written withdrawals that day filed with him, all of which were immediately referred by the council to a committee for examination and report. *Page 96 
The committee's report, filed on May 2, disclosed that the written withdrawals left the petitions with an insufficient number of signatures, and thereupon the council adopted a resolution declining to submit the ordinance to a vote of the electors of the city.
When the referendum petitions came before the legislative authority for consideration and action they concededly did not have the signatures of the essential number of electors of the municipality. Under the holding of this court in the case ofState, ex rel. McLain, v. Bailey et al., Village Council,132 Ohio St. 1, 4 N.E.2d 141, and the supporting cases there cited, the council, not having before it referendun petitions bearing the signatures of ten per cent of the electors, was not authorized to submit the ordinances in question to a referendum.
The demurrer to the answer is, therefore, overruled, and the writ denied.
Writ denied.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
BETTMAN, J., not participating. *Page 97